 Case 1:18-cv-01450-MN Document 80 Filed 06/27/19 Page 1 of 4 PageID #: 3680



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


                                                  )
WATERS CORPORATION AND WATERS
                                                  )
TECHNOLOGIES CORPORATION,
                                                  )
                                                  )
                      Plaintiffs,
                                                  )
                                                  )    Civil Action No. 18-1450-MN
        v.
                                                  )
                                                  )
AGILENT TECHNOLOGIES INC.,
                                                  )
                                                  )
                      Defendant.
                                                  )

 PLAINTIFFS’ OPENING LETTER TO THE HONORABLE MARYELLEN NOREIKA
                   REGARDING DISCOVERY DISPUTES

Of Counsel:                                    Karen L. Pascale (#2903)
                                               Robert M. Vrana (#5666)
Matthew M. Wolf
Jennifer A. Sklenar*                           YOUNG CONAWAY STARGATT & TAYLOR LLP
                                               Rodney Square
David McMullen, Ph.D.
                                               1000 North King Street
ARNOLD & PORTER KAYE SCHOLER LLP
                                               Wilmington, DE 19801
601 Massachusetts Ave., NW
                                               Telephone: (302) 571-6600
Washington, DC 20001-3743
                                               kpascale@ycst.com
Telephone: (202) 942-5000
                                               rvrana@ycst.com
Jeffrey A. Miller
                                               Attorneys for Plaintiffs
ARNOLD & PORTER KAYE SCHOLER LLP
3000 El Camino Real
5 Palo Alto Square, Suite 500
Palo Alto, CA 94306
Telephone: (650) 319-4500

Victoria L. Reines
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street
New York, New York 10019
Telephone: (212) 836-7228

*Admitted in NY and CA only; practice
limited to matters before federal courts and
federal agencies
                                                                              June 27, 2019
    Case 1:18-cv-01450-MN Document 80 Filed 06/27/19 Page 2 of 4 PageID #: 3681



Dear Judge Noreika:

     Plaintiffs (collectively, “Waters”) submit this letter in advance of the teleconference
scheduled for 2:00 pm EDT on July 3, 2019, regarding discovery disputes with defendant
Agilent.

I.    Pre-Acquisition ProZyme Documents (RFP Nos. 1-41, 43-44, 46-50, 52-54, 63,
      65, 70-73, 75)

       Waters seeks documents created prior to Agilent’s acquisition of ProZyme, Inc.
(“ProZyme”) that are responsive to numerous document requests. In 2016, ProZyme launched
the infringing InstantPC products (“the Accused Products”). D.I. 8 at 5. On June 28, 2018,
Agilent announced that it intended to acquire ProZyme. Id. Agilent completed its acquisition of
ProZyme on August 1, 2018 (id.), which caused ProZyme to become a wholly-owned subsidiary
of Agilent. D.I. 34, Ex. 1 at 26. Agilent indicated that it would begin selling ProZyme’s
products upon completion of the acquisition (D.I. 8 at 5), and that the financial results of
ProZyme would be included within the financial results of Agilent. D.I. 34, Ex. 1 at 26. Waters
is entitled to responsive pre-acquisition documents, including documents in the possession,
custody or control of Agilent’s wholly-owned subsidiary and operating entity ProZyme, because
they are relevant to this case at least: (i) to show the claimed features of the Accused Products;
(ii) to show willful infringement; (iii) to identify secondary considerations of non-obviousness
(e.g., copying); (iv) to establish Agilent’s inducement liability prior to the acquisition; (v) to
perform valuation of the accused product line; and (vi) to conduct a reasonable royalty analysis.
See, e.g., Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1079 (Fed. Cir. 1983) (“The
key element in setting a reasonable royalty … is the necessity for return to the date when the
infringement began.”) (internal quotation marks omitted); 3Com Corp. v. D-Link Sys., Inc., C.A.
No. 03-2177-VRW, 2007 WL 949596, at *4 (N.D. Cal. Mar. 27, 2007) (“[Defendant] cannot
dispose of its discovery obligations on its own by unilaterally calculating the time period to
which it believes plaintiff is entitled to recover damages.”).
      Although Agilent is willing to collect and produce post-acquisition documents from
ProZyme,1 it objects to these requests, inter alia, because they are “not limited to alleged
infringing activities in the United States market and purport[] to require the production of
documents relating to conduct or events prior to Agilent’s acquisition of ProZyme.” See, e.g.,
Ex. A at 7; see also id. at 3. Agilent’s position—that it need not produce responsive pre-
acquisition documents—is meritless. According to Agilent, because there is a pending case in
California, this case is limited to events occurring after Agilent’s acquisition of ProZyme.
Agilent has, therefore, stated that it will not produce pre-acquisition documents, unless it plans to
rely on them.
      First, the California case against ProZyme is stayed pending the outcome of the present
action (see D.I. 41; ProZyme, Inc. v. Waters Corp. et al., 3-18-6415-EMC (N.D. Cal.), D.I. 41),
so ProZyme has produced no documents there. Moreover, because ProZyme is Agilent’s wholly
owned and operated subsidiary, complete relief should be available in this case. Indeed, Agilent

1
  Notably, however, Agilent is not willing to search for post-acquisition ProZyme documents
related to patent monitoring policies (i.e., in response to RFP No. 70). See Ex. B at 1.
 Case 1:18-cv-01450-MN Document 80 Filed 06/27/19 Page 3 of 4 PageID #: 3682
YOUNG CONAWAY STARGATT & TAYLOR, LLP
Honorable Maryellen Noreika
June 27, 2019
Page 2

offered to dismiss the California case because it believed the entire dispute could be resolved in
Delaware. Ex. C at 3-5. But now, through discovery objections, Agilent seeks to complicate the
dispute it previously said it was simplifying and require litigation in two forums.
      Second, Agilent cannot withhold responsive documents but then decide to produce the ones
it wants to rely on. This is analogous to privilege disputes, where a party produces some
documents (in this case, pre-acquisition documents) to use as a sword, while simultaneously
shielding others under the (incorrect) guise that they are irrelevant. See, e.g., In re Intel Corp.
Microprocessor Antitrust Litig., 258 F.R.D. 280, 292 (D. Del. June 4, 2008).
      As an example, RFP No. 9 requests “manufacturing instructions and protocols for the
Accused Products.” Ex. A at 12. Such documents are plainly relevant to the issues in this case,
and Agilent does not suggest otherwise. Yet, Agilent is only willing to produce documents after
its acquisition of ProZyme in response to this request. Ex. D at 1. The same is true for RFP No.
12, which seeks “marketing material relating to InstantPC.” Ex. A at 14; see Ex. E at 2.
      Relatedly, Agilent is unwilling to search for and produce conception, design, and
development documents (See RFP 8 at Ex. A at 12) because they predate the filing of the
continuation application that issued as the patent-in-suit since “ProZyme launched InstantPCTM”
before Waters filed the application that issued as the ’234 patent. Ex. E at 1. However, this
Court has held that these types of documents are relevant regardless of when the damages period
begins. See Parallel Networks Licensing, LLC v. Int’l Bus. Machines Corp., C.A. No. 13-2072-
SLR-SRF, 2015 WL 4966957 (D. Del. Aug. 20, 2015). In Parallel, the Court held that “the pre-
2012 [i.e., pre-issuance] discovery is relevant regardless of when the damages period starts”
because “pre-2012 design documents for the accused features and technical specifications are
relevant [since Defendant] continues to support its customers’ use of products sold prior to 2012
and post-2012 products were the result of research, design, and development during the years
prior to 2012.” Id. at *3. Notably, the pre-2012 discovery was not limited to after the filing of
the patent. Here, as in Parallel, the pre-filing discovery that Waters seeks is relevant because
Agilent’s use and sale (i.e., infringement) of the Accused Products is “the result of research,
design, and development during the years prior to” the filing of the application that issued as the
’234 Patent. Id.

II.   Corporate Formation, Structure and Formalities of Agilent and ProZyme
      (RFP Nos. 47-50, 52-55, 62)

      Waters seeks documents related to the corporate formation, structure and formalities of
ProZyme to establish Agilent’s liability for ProZyme’s infringement. Agilent objects, inter alia,
to the extent the RFPs “seek[] information not relevant to any claim or defense in this action,
particularly information related to ProZyme and its activities not related to any Accused
Product.” Ex. A at 39-40; see also Ex. E at 3. Agilent’s objection is inconsistent with its stated
rationale for requesting that the California case be dismissed. Ex. C at 3-5. Moreover, Waters’
Complaint contains allegations that (i) ProZyme launched the Accused Products in 2015 (D.I. 1,
¶ 18), (ii) Agilent acquired ProZyme on August 1, 2018 (id., ¶ 20) and Agilent indicated it would
begin selling the Accused Products after the acquisition. Id., ¶ 21. Waters further alleged that
    Case 1:18-cv-01450-MN Document 80 Filed 06/27/19 Page 4 of 4 PageID #: 3683
YOUNG CONAWAY STARGATT & TAYLOR, LLP
Honorable Maryellen Noreika
June 27, 2019
Page 3

Agilent’s “infringement is and/or will be willful” because “prior to the completion of Agilent’s
acquisition of ProZyme, a representative of Waters informed Agilent in-house patent counsel
that Waters was aware of Agilent’s plans to acquire ProZyme and that Waters had an exclusive
license to the ‘234 Patent.” Id., ¶ 31. Additionally, in its answering brief in opposition to
Agilent’s motion to dismiss, Waters stated that “Agilent may also be held liable for ProZyme’s
direct sales of InstantPC” pursuant to agency theory. D.I. 33 at n.2.2 Moreover, in acquiring
ProZyme, Agilent almost certainly took on ProZyme’s liabilities, and regardless, Waters should
be able to get this discovery so it can challenge any assertion by Agilent to the contrary.

III. Instruments Used With the Accused Products (RFP Nos. 22, 24-28, 30)

       Waters seeks documents related to instruments sold with or for use with the Accused
Products. Agilent objects to these requests as “improperly t[ying] the sale of instruments with
the accused product.” See, e.g., Ex. A at 10. But “[c]ourts have granted motions to compel
discovery requests extending to unaccused products where the plaintiff had asserted a derivative
or convoyed sales theory of damages . . . .” Invensas Corp. v. Renesas Elecs. Corp., C.A. No.
11-448-GMS-CJB, 2013 WL 12146531, at *3 (D. Del. May 8, 2013); Infinity Computer Prods.,
Inc. v. Epson Am., Inc., C.A. No. 18-02532-RGK-RAOx, 2018 WL 7890859, at *2 (C.D. Cal.
Dec. 14, 2018) (granting motion to compel discovery related to non-accused products because
such information may be relevant to reasonable royalty analysis); Positive Techs., Inc. v. Sony
Elecs., Inc., C.A. No. 11-2226-SI-KAW, 2013 WL 707914, at *2, 6 (N.D. Cal. Feb. 26, 2013)
(same); Barnes & Noble, Inc. v. LSI Corp., C.A. No. 11-02709-EMC-LB, 2013 WL 131073, at
*1-2 (N.D. Cal. Jan. 9, 2013) (granting discovery of non-accused device sales where there is no
burden to producing party). Contrary to Agilent’s assertion, Waters has sufficiently articulated
“how the documents regarding unaccused products relate to a theory of convoyed sales” (Ex. E
at 3), at the preliminary injunction hearing (Ex. F at 31:11-32:21) and in its Initial Damages
Model. See Ex. G at 3.
                                                    Respectfully submitted,
                                                    /s/ Karen L. Pascale
                                                   Karen L. Pascale (#2903)
Exhibits A -G
cc:    Clerk of Court (two courtesy copies by hand, with exhibits)
       Counsel of Record (by email, with exhibits)

2
  To the extent Agilent asserts that Waters did not plead agency, these pleadings demonstrate that
Waters in fact did so. “[E]vidence of agency required at the pleading stage is minimal.” T-Jat
Sys. 2006 Ltd. v. Expedia, Inc. (DE), C.A. No. 16-581-RGA-MPT, 2017 WL 896988, at *6 (D.
Del. Mar. 7, 2017); see Ninespot, Inc. v. Jupai Holdings Ltd., C.A. No. 18-00144-RGA, 2019
WL 1650065, at *4 (D. Del. Apr. 17, 2019) (“In the Third Circuit, Rule 8 sets a low bar for
pleading an agency relationship . . . . because ‘discovery is necessary when an agency
relationship is alleged’ . . . .”). If the Court finds that Waters did not sufficiently allege an
agency relationship, Waters will file a Motion for Leave to Amend the Complaint.
